Title: Thomas Jefferson to John McKinney, 15 June 1818
From: Jefferson, Thomas
To: McKinney, John


          
            Sir
            Monticello
June 15. 18
          
          Your letter of May 21. is just now recieved; and I have to thank you for the elks you have been so good as to offer me: but the advance of years has taught me to wind up old cares rather than engage in new ones, and I have lost all interest in things of this kind. for the same reason I will pray you to take no further trouble about the Panther’s skin as mentioned in your letter, as the object of that also is among those I have laid aside.
          with my thanks for your attention accept the assurance of my respects.
          
            Th: Jefferson
          
        